Name: Regulation (EC) No 2152/2003 of the European Parliament and of the Council of 17 November 2003 concerning monitoring of forests and environmental interactions in the Community (Forest Focus)
 Type: Regulation
 Subject Matter: European construction;  forestry;  environmental policy
 Date Published: nan

 Important legal notice|32003R2152Regulation (EC) No 2152/2003 of the European Parliament and of the Council of 17 November 2003 concerning monitoring of forests and environmental interactions in the Community (Forest Focus) Official Journal L 324 , 11/12/2003 P. 0001 - 0008Regulation (EC) No 2152/2003 of the European Parliament and of the Councilof 17 November 2003concerning monitoring of forests and environmental interactions in the Community (Forest Focus)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) Forests have an important multifunctional role for society. Apart from their significant role in the development of rural areas, forests have a major value for nature conservation, play an important role in preserving the environment, are key elements of the carbon cycle and significant carbon sinks and represent a critical controlling factor of the hydrological cycle.(2) The condition of forests can be seriously affected by natural factors such as extreme weather conditions, attacks from parasites and diseases or human influences such as climate change, fires and air pollution. Such threats can seriously distort and even destroy forests. Most natural and anthropogenic factors affecting forests can have cross-border effects.(3) The Communication from the Commission to the European Parliament and the Council on a forestry strategy for the European Union stressed the need to protect the natural environment and the forest heritage, to manage forests sustainably and to support international and pan-European cooperation concerning the protection of forests, making reference to forest monitoring and the promotion of forests as carbon sinks. The Council, in its resolution of 15 December 1998 on a forestry strategy for the European Union(5), called upon the Commission to evaluate and improve continuously the effectiveness of the European monitoring system of forest health and to take into account all the potential impacts on forest ecosystems. It also called upon the Commission to pay special attention to the development of the Community forest fire information system, which enables the effectiveness of the protection measures against fires to be better assessed.(4) Decision No 1600/2002/EC of the European Parliament and of the Council of 22 July 2002 laying down the sixth Community environment action programme(6) identifies the need to base the drawing-up, implementation and evaluation of environmental policies on a knowledge-based approach and, in particular, the need for monitoring the multiple roles of forests in line with recommendations adopted by the Ministerial Conference on the Protection of Forests in Europe and the United Nations Forum on Forests and the Convention on Biodiversity and other forums.(5) The Community and the Member States are committed to implementing internationally agreed activities relating to the conservation and protection of forests, in particular, the proposals for actions of the intergovernmental panel and Forum on Forests, the expanded work programme on forest biological diversity of the Convention on Biological Diversity, as well as the United Nations Framework Convention on Climate Change and the Kyoto Protocol.(6) The Community has already addressed two of the causes adversely affecting forest ecosystem conditions by means of Council Regulation (EEC) No 3528/86 of 17 November 1986 on the protection of the Community's forests against atmospheric pollution(7) and Council Regulation (EEC) No 2158/92 of 23 July 1992 on protection of the Community's forests against fire(8).(7) Both regulations expired on 31 December 2002 and it is in the general interest of the Community to continue and further develop the monitoring activities established by those regulations by integrating them into a new scheme called "Forest Focus".(8) The scheme should be reconciled with existing national, European and international systems, having due regard for the Community's competence in respect of forests, in accordance with its forestry strategy and without prejudice to the principle of subsidiarity.(9) Measures under the scheme concerning forest fire monitoring should complement those measures which are undertaken, in particular, pursuant to Council Decision 1999/847/EC of 9 December 1999 establishing a Community action programme in the field of civil protection(9), Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(10) and Council Regulation (EEC) No 1615/89 of 29 May 1989 establishing a European forestry information and communication system (EFICS)(11).(10) The scheme should encourage the exchange of information on the condition of and harmful influences on forests in the Community and enable the evaluation of ongoing measures to promote conservation and protection of forests for the benefit of sustainable development, with particular emphasis on actions taken to reduce impacts negatively affecting forests.(11) The protection of forest from fires is a matter of particular importance and urgency in order, inter alia, to fight against desertification and to avoid their negative effects on climate change. It is crucial to avoid any interruption of the actions put in place by Member States in accordance with the expired Regulation (EEC) No 2158/92. Therefore, this Regulation should cover preventive measures that are not supported by Regulation (EC) No 1257/99 and not included in national or regional rural development programmes.(12) In order to promote a comprehensive understanding of the relationship between forests and the environment, the scheme should also include monitoring of other important factors such as biodiversity, carbon sequestration, climate change, soils and the protective function of forests. The scheme should therefore comprise actions in order to provide for a broader range of objectives and a flexible implementation, while building on the achievements made pursuant to Regulations (EEC) No 3528/86 and (EEC) No 2158/92. It should provide for appropriate, cost-efficient monitoring of forests and environmental interactions.(13) The Member States should implement the scheme through national programmes to be approved by the Commission following a procedure to be set up.(14) The Commission, in cooperation with the Member States, should ensure the coordination, monitoring and development of the scheme and report on it, in particular to the Standing Forestry Committee set up by Council Decision 89/367/EEC(12).(15) The monitoring of forests and environmental interactions can only provide reliable and comparable information to protect forests in the Community if data are collected on the basis of harmonised methods. Such comparable information at Community level would contribute towards the establishment of a platform containing spatial data deriving from various sources of common environmental information systems. It is therefore appropriate to prepare manuals laying down the methods to be used for monitoring the condition of forests, the format of the data and rules for data handling.(16) The Commission should use the data collected under this scheme in relation to carbon sequestration, climate change and impact on biodiversity in order to contribute to the reporting commitments under the relevant conventions and protocols, consistently with their provisions. If problems of inconsistency arise, the Commission should take any possible action with a view to reaching a positive solution.(17) The Commission and the Member States should cooperate with other international bodies in the field of forest monitoring at an international or pan-European level, and, in particular, the international cooperative programme on assessment and monitoring of air pollution effects on forests (hereinafter referred to as "ICP Forests"), in order to promote conservation and protection of forests for the benefit of sustainable development.(18) This Regulation lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(13), for the budgetary authority during the annual budgetary procedure.(19) It is appropriate to determine the volume of the Community contribution to activities financed under the scheme.(20) In order to ensure the continuity of monitoring activities there is a need exceptionally to allow expenditure incurred by a Member State to be eligible for co-financing if it relates to actions that were launched after 1 January 2003 and before the entry into force of this Regulation, provided that these actions have not been completed when the Commission approves the related national programme.(21) Member States should designate the authorities and agencies responsible for the handling and forwarding of data and for the administration of the Community contribution.(22) Member States should also draw up reports on various monitoring activities, which should be submitted to the Commission.(23) The data should be disseminated taking into account the UN/ECE 1998 Convention on access to information, public participation in decision-making and access to justice in environmental matters (Aarhus Convention) and relevant Community provisions on access to environmental information.(24) The measures of general scope necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(14).(25) The Standing Forestry Committee should assist the Commission by use of the regulatory procedure in accordance with the criteria set out in Article 2(b) of that Decision.(26) It is important to keep the scheme under review and assess its effectiveness, in order to identify needs to be addressed. The Commission should report to the European Parliament and to the Council on the implementation of the scheme, in particular in view of its continuation beyond the implementation period fixed in this Regulation.(27) Since the objectives of the proposed action, namely the monitoring of forests, their condition and environment interactions, cannot be sufficiently achieved by the Member States and can, therefore, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives.(28) The Europe Agreements between the European Communities and their Member States, of the one part, and the candidate countries of central and eastern Europe, of the other part, provide for participation of these countries in Community programmes, in particular in the field of the environment. The scheme should also be open to participation by other European countries.(29) In the light of the expiry of Regulations (EEC) No 3528/86 and (EEC) No 2158/92 and in order to avoid any overlap or discontinuity it is appropriate for this Regulation to apply from 1 January 2003,HAVE ADOPTED THIS REGULATION:SECTION 1 Objectives, content and definitionsArticle 11. A Community scheme for broad-based, harmonised and comprehensive, long-term monitoring of the condition of forests, (hereinafter referred to as "the scheme") is hereby established to:(a) continue and further develop:- monitoring of air pollution and air pollution effects and of other agents and factors that have an impact on forests, such as biotic and abiotic factors and factors of anthropogenic origin,- monitoring of forest fires and their causes and effects,- forest fire prevention;(b) assess the requirements for and develop the monitoring of soils, carbon sequestration, climate change effects and biodiversity, as well as protective functions of forests;(c) continuously evaluate the efficiency of the monitoring activities in the assessment of the condition of forests and the further development of monitoring activity.The scheme shall provide reliable and comparable data and information on the condition of and harmful influences on forests at Community level. It shall also help to evaluate ongoing measures to promote conservation and protection of forests for the benefit of sustainable development, with particular emphasis on actions taken to reduce impacts negatively affecting forests. The scheme will take account of, and where appropriate link to, existing and planned national, European and global monitoring mechanisms and will be in line with relevant international agreements.2. Where reference is made to forests in this Regulation, Member States may include other wooded land. Where reference is made to forests in the context of forest fires in this Regulation, Member States may in addition include other land.3. In France, the scheme shall not be applicable to the overseas departments.Article 21. The scheme shall provide for actions designed to:(a) promote harmonised collection, handling and assessment of data;(b) improve data evaluation and promote integrated data evaluation at Community level;(c) improve the quality of data and information gathered under the scheme;(d) further develop the monitoring activity of the scheme;(e) enhance the understanding of forests and, in particular, the impact of natural and anthropogenic stresses;(f) study the dynamics of forest fires and their causes and impacts on forests;(g) develop indicators as well as methodologies for risk assessment concerning multiple stresses on forests over time and space.2. The actions set out in paragraph 1 shall be complementary to Community research programmes.Article 3For the purposes of this Regulation, the following definitions shall apply:(a) "forest" means land with tree crown cover (or equivalent stocking level) of more than 10 % and area of more than 0,5 ha. The trees should be able to reach a minimum height of 5 m at maturity in situ. It may consist either of closed forest formations where trees of various storeys and undergrowth cover a high proportion of the ground, or of open forest formations with a continuous vegetation cover in which tree crown cover exceeds 10 %. Young natural stands and all plantations established for forestry purposes which have yet to reach a crown density of 10 % or tree height of 5 m are included under forest, as are areas normally forming part of the forest area which are temporarily unstocked as a result of human intervention or natural causes but which are expected to revert to forest. The definition of "forest" includes: forest nurseries and seed orchards that constitute an integral part of the forest; forest roads, cleared tracts, firebreaks and other small open areas within the forest; forest in national parks, nature reserves and other protected areas such as those of special environmental, scientific, historical, cultural or spiritual interest; windbreaks and shelterbelts of trees with an area of more than 0,5 ha and a width of more than 20 m. Rubberwood plantations and cork oak stands are included. However, the definition of "forest" excludes: land predominantly used for agricultural practices;(b) "other wooded land" means land either with a tree crown cover (or equivalent stocking level) of 5 to 10 % of trees able to reach a height of 5 m at maturity in situ, or a crown cover (or equivalent stocking level) of more than 10 % of trees not able to reach a height of 5 m at maturity in situ (e.g. dwarf or stunted trees) and shrub or bush cover. The definition of "other wooded land" excludes: areas having the tree, shrub or bush cover specified above but of less than 0,5 ha and width of 20 m, which are classed under "other land"; land predominantly used for agricultural practices;(c) "other land" means land not classified as forest or other wooded land as defined in this Regulation, but which nonetheless has been included in forest fire statistics under national law. Such land may include heathland, waste land or agricultural land adjoining or enclosed by forest land;(d) "forest fire" means fire which breaks out and spreads on forest and other wooded land or which breaks out on other land and spreads to forest and other wooded land. The definition of "forest fire" excludes: prescribed or controlled burning, usually with the aim of reducing or eliminating the quantity of accumulated fuel on the ground;(e) "geo-referenced" means a reference to a specific geographic area within which data or other information is gathered. The area referred to may be larger than the area or point from which the data/information is gathered, for example in order to ensure anonymity as regards the source of gathered data/information.SECTION 2 Monitoring and tools to improve and develop the schemeArticle 41. Building on the achievements of Regulation (EEC) No 3528/86, the scheme shall:(a) continue and further develop the systematic network of observation points in order to conduct periodic inventories in order to gather representative information on the condition of forests;(b) continue and further develop the network of observation plots, on which intensive and continuous monitoring of forests is carried out.2. Detailed rules for the implementation of paragraph 1 shall be laid down in accordance with the procedure referred to in Article 17(2).Article 51. Building on the achievements of Regulation (EEC) No 2158/92, the scheme shall continue and further develop the information system in order to collect comparable information on forest fires at Community level.2. The scheme shall allow Member States to conduct studies on the identification of the causes and dynamics of forest fires, as well as on their impacts on forests. Those studies shall complement activities and measures relating to forest fires undertaken in accordance with Decision 1999/847/EC, Regulation (EC) No 1257/1999 and Regulation (EEC) No 1615/89.In addition and up to 31 December 2005, awareness-raising campaigns and special training for agents involved in fire prevention interventions shall be financed separately in accordance with Article 13(1), unless such measures are included in the rural development programmes.3. Forest fire prevention measures which were eligible under Regulation (EEC) No 2158/92 shall be financed in accordance with Articles 12(2)b and 13(1), provided that they are not supported by Regulation (EC) No 1257/1999 and that they are not included in the national/regional rural development programmes.4. Member States may, at their request, participate in the measures and activities referred to in paragraphs 1 and 2.5. Detailed rules for the implementation of paragraphs 1 and 2 shall be laid down in accordance with the procedure referred to in Article 17(2).Article 61. For the realisation of the objectives set out in Article 1(1)(b) the scheme shall be developed by means of studies, experiments, demonstration projects, testing on a pilot basis and establishment of new monitoring activities. The Commission shall, in cooperation with the Member States, develop the scheme, in particular to:(a) enhance the knowledge of the condition of forests and other wooded land as well as the relationship between their condition and natural and anthropogenic stress factors;(b) assess impacts of climate change on forests and other wooded land, including impacts on their biological diversity and their relationship with carbon sequestration and soil;(c) taking into account the relevant existing indicators, identify key structural and functional ecosystem elements to be used as indicators for assessing status and trends of biological diversity in forests and the protective functions of forests.2. In parallel with the measures set out in paragraph 1, the Member States may, at the request of the Commission or on their own initiative, carry out studies, experiments, demonstration projects or a monitoring test phase.3. The measures set out in paragraphs 1 and 2 shall help to identify options for the establishment of new monitoring activities under the scheme, which should contribute substantially to the information and monitoring needs within the fields listed under Article 1(1)(b). The implementation of these activities shall be considered as part of the review referred to in Article 18. When developing the scheme, the Commission shall take account of scientific as well as financial needs and restrictions.4. Detailed rules for the implementation of paragraphs 1, 2 and 3, including decisions on the implementation of new monitoring activities, shall be laid down in accordance with the procedure referred to in Article 17(2).Article 71. For the realisation of the objectives set out in Article 1(1)(c) and in addition to the actions set out in Article 6, the Commission, in close cooperation with the Member States, shall conduct studies, experiments and demonstration projects in order to:(a) promote harmonised collection, handling and assessment of data at Community level;(b) improve data evaluation at Community level;(c) improve the quality of data and information gathered under the scheme.2. For the realisation of the objectives set out in Article 1(1)(c) and in addition to the actions set out in Article 6, Member States may integrate in their national programmes studies, experiments and demonstration projects in the areas described under paragraph 1.3. Detailed rules for the implementation of paragraph 1 shall be laid down in accordance with the procedure referred to in Article 17(2).SECTION 3 National programmes, coordination and cooperationArticle 81. The activities provided for in Articles 4, 5, 6(2) and (3) and 7(2) shall be implemented under national programmes, to be drawn up by the Member States for periods of two years.2. The national programmes shall be submitted to the Commission within 60 days following the entry into force of this Regulation and thereafter before 1 November in the year preceding the commencement date of each three-year period.3. Member States shall adapt their national programmes with the approval of the Commission, in particular in order to allow for the extension of the monitoring activity, developed in accordance with Article 6, when established.4. The national programmes shall be accompanied by an ex ante evaluation when they are submitted to the Commission. The Member States shall also carry out mid-term evaluations at the end of the third year of the period indicated in Article 12 and ex post evaluations at the end of that period.5. The Commission shall, on the basis of the national programmes submitted, or on the basis of any approved adaptations of these national programmes, decide on the financial contributions to the eligible costs.6. Detailed rules for the implementation of paragraphs 1 to 5 shall be laid down in accordance with the procedure referred to in Article 17(2), taking into account national, European and international monitoring mechanisms in order to avoid any additional administrative burden.Article 91. The Commission, in cooperation with the Member States, shall coordinate, monitor and develop the scheme and shall report on it, in particular to the Standing Forestry Committee.2. The Commission, in cooperation with the Member States, shall assess data at Community level and shall ensure the evaluation of the collected data and information at Community level in accordance with Article 15.3. The Commission shall establish a scientific advisory group which shall assist the Standing Forestry Committee in preparing its work, in particular to develop the scheme as referred to in Article 6.4. To fulfil the tasks laid down in paragraphs 1 and 2, the Commission shall establish a scientific coordination body within the Joint Research Centre, and may consult and contract research institutes and experts, taking full account of the range of different forest ecosystems in the Community.5. To fulfil its reporting tasks laid down in paragraph 1 the Commission shall be assisted by the European Environmental Agency.6. Detailed rules for the implementation of paragraph 3 shall be laid down in accordance with the procedure referred to in Article 17(2).Article 101. To harmonise the activities referred to in Articles 4, 5 and 6(3) and to ensure the comparability of data, manuals shall specify mandatory and optional parameters and lay down the monitoring methods as well as the data formats to be used for data transmission. Manuals should build on existing systems where available and appropriate.2. Detailed rules for the implementation of paragraph 1 shall be laid down in accordance with the procedure referred to in Article 17(2).Article 111. In the context of the objectives set out in Article 1, the Commission and the Member States shall cooperate and foster synergies with other bodies at an international or pan-European level in order to promote conservation and protection of forests for the benefit of sustainable development.2. In the context of Article 4, the Commission shall collaborate with ICP Forests to meet obligations set out in the framework of the Convention on Long-range Transboundary Air Pollution.3. For the purpose of the cooperation referred to in paragraphs 1 and 2, the Community may support the following activities:(a) establishment of appropriate links to the scientific coordination body;(b) studies and data evaluations.SECTION 4 Period of execution and financial aspectsArticle 121. The scheme shall run for a period of four years from 1 January 2003 to 31 December 2006.2. For the purposes of the scheme the maximum financial support of the Community to the eligible costs of the national programmes shall be as follows:(a) activities to be carried out under Article 4: 50 %;(b) activities to be carried out under Article 5: 50 %;(c) activities to be carried out under Article 6(2): 75 %;(d) activities to be carried out under Article 6(3): 50 %;(e) activities to be carried out under Article 7(2): 50 %.3. The Commission shall pay the Community contribution to the eligible costs to the Member States.4. Expenditure incurred by Member States in carrying out national programmes approved by the Commission shall exceptionally be eligible for co-financing if those actions were launched after 1 January 2003 and before the date of entry into force of this Regulation, provided these actions are not complete when the Commission decides upon the national programmes.5. The Commission shall finance activities to be carried out under Articles 6(1), 7(1) and 9(1), (2) and (4) in accordance with the applicable rules for public procurement.6. The Community may provide a contribution to the European Environmental Agency for the fulfilment of the tasks set out in Articles 9(5) and 18.7. The Commission may finance activities of the scientific advisory group referred to in Article 9(3) for the fulfilment of the tasks set out in the detailed rules.8. The Community may provide a contribution to ICP Forests in order to meet the Community's obligations set out in Article 11(2).Article 131. The financial framework for the implementation of the scheme for the period 2003 to 2006 shall be EUR 61 million, of which EUR 9 million can be used for fire prevention measures.2. The financial resources fixed in paragraph 1 shall be increased in the case of accession of new Member States to the European Union.3. The annual appropriations shall be authorised by the budgetary authority within the annual budgetary procedure and the limits of the financial perspective.SECTION 5 Execution, reporting by Member States, Standing Forestry CommitteeArticle 141. Member States shall designate the bodies competent to manage the activities included in the approved national programmes, on the basis of the financial and operational capacity of those bodies. Those bodies may be either national administrations or other entities, subject to the Commission's approval of private entities with a public service mission providing adequate financial guarantees and complying with the conditions provided for in the detailed rules for the implementation of this paragraph.2. Without prejudice to the existing competent authorities, Member States shall designate the authorities and agencies empowered to carry out the measures adopted in accordance with this Regulation.3. Member States shall be responsible for the sound and efficient management of the Community contribution. To that end, they shall adopt the provisions necessary to:(a) ensure that the activities financed by the Community are actually carried out and that they are carried out in the proper manner, ensuring the visibility of the contribution of the Community;(b) prevent any irregularity;(c) recover payments lost as a result of any irregularity or negligence;(d) ensure that the bodies mentioned in paragraph 1 have proper internal management and control systems;(e) ensure that, if the bodies mentioned in paragraph 1 are not public entities, Member States stand guarantee for them.4. Member States shall provide the Commission with all the necessary information and shall make any arrangements which may facilitate checks, including on-the-spot inspections by the Commission or the European Court of Auditors, which the Commission considers appropriate for the purposes of managing Community financing. Member States shall inform the Commission of any arrangements made to this end.5. Detailed rules for the implementation of paragraphs 1 to 4 shall be laid down in accordance with the procedure referred to in Article 17(2).Article 151. The Member States shall annually, through the designated authorities and agencies, forward to the Commission the data gathered under the scheme, together with a report on them.The data shall be geo-referenced and transmitted to the Commission by means of computer telecommunications and/or electronic technology. The Commission shall, in close cooperation with the Member States, establish the format and particulars needed for such transmission.2. The Member States shall actively disseminate the data gathered, on the basis of common formats and standards and through electronic geo-referenced databases, which will be administered in accordance with the principles of the Aarhus Convention and relevant Community provisions on access to environmental information.3. In order to promote the evaluation of the data and to obtain the highest added value from the use of the data, the Commission's right to use and disseminate data in accordance with the principles of the Aarhus Convention and relevant Community provisions on access to environmental information shall not be restricted. In any such dissemination of data gathered from Member States, the Member States must be accredited as the source.4. Detailed rules for the implementation of paragraph 1 shall be laid down in accordance with the procedure referred to in Article 17(2).Article 161. Each Member State shall draw up, in particular on the basis of the activities set out in Article 4(1), a report on the national situation regarding condition of forests.The report shall be transmitted to the Commission no later than 31 December 2005.2. Each Member State participating in the activities set out in Article 5 shall draw up a report on the national situation regarding the impact of fires on forests.The report shall be transmitted to the Commission no later than 31 December each year, starting from 2003.3. Each Member State shall draw up a report on the national situation regarding matters covered by the monitoring activities referred to in Article 6(3), when established.Guidelines for the reporting and the reporting period shall be laid down in accordance with the procedure referred to in Article 17(2).Article 171. The Commission shall be assisted by the Standing Forestry Committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its Rules of Procedure.SECTION 6 Reporting by the Commission, review, candidate countriesArticle 18Six months from the date set for the transmission of the reports referred to in Article 16(1) and taking into account all reports transmitted pursuant to Article 16, the Commission, assisted by the European Environment Agency, shall submit a report on the implementation of the scheme to the European Parliament and to the Council, reviewing the effectiveness of the scheme in order to provide a basis for any decisions on the continuation of these activities after 2006. To this end, the Commission is invited to present a proposal.Article 19Before the expiry of the period referred to in Article 12(1), the Commission shall submit to the European Parliament and to the Council a report on the implementation of the scheme, taking into account the review referred to in Article 18.Article 20This scheme shall be open to participation by:(a) the candidate countries of central and eastern Europe, in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective association councils;(b) Cyprus, Malta and Turkey, on the basis of bilateral agreements to be concluded with these countries;(c) other European countries, optionally, at their own expense.Article 21This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Alemanno(1) OJ C 20 E, 28.1.2003, p. 67.(2) OJ C 85, 8.4.2003, p. 83.(3) OJ C 128, 29.5.2003, p. 41.(4) Opinion of the European Parliament of 13 February 2003 (not yet published in the Official Journal), Council common position of 13 June 2003 (OJ C 233 E, 30.9.2003, p. 1), position of the European Parliament of 21 October 2003 (not yet published in the Official Journal) and Council decision of 6 November 2003.(5) OJ C 56, 26.2.1999, p. 1.(6) OJ L 242, 10.9.2002, p. 1.(7) OJ L 326, 21.11.1986, p. 2. Regulation as last amended by Regulation (EC) No 804/2002 (OJ L 132, 17.5.2002, p. 1).(8) OJ L 217, 31.7.1992, p. 3. Regulation as last amended by Regulation (EC) No 805/2002 (OJ L 132, 17.5.2002, p. 3).(9) OJ L 327, 21.12.1999, p. 53.(10) OJ L 160, 26.6.1999, p. 80.(11) OJ L 165, 15.6.1989, p. 12. Regulation as last amended by Regulation (EC) No 1100/98 (OJ L 157, 30.5.1998, p. 10).(12) OJ L 165, 15.6.1989, p. 14.(13) OJ C 172, 18.6.1999, p. 1.(14) OJ L 184, 17.7.1999, p. 23.